                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 1 of 37



                           1   STUART G. GROSS (#251019)
                               sgross@grosskleinlaw.com
                           2   TIMOTHY S. KLINE (#319227)
                           3   tk@grosskleinlaw.com
                               GROSS & KLEIN LLP
                           4   The Embarcadero
                               Pier 9, Suite 100
                           5   San Francisco, CA 94111
                               t (415) 671-4628
                           6   f (415) 480-6688
                           7

                           8   Attorneys for Plaintiff
                               San Francisco Herring Association
                           9
                                                           UNITED STATES DISTRICT COURT
                          10
                                                        NORTHERN DISTRICT OF CALIFORNIA
                          11
                                                                   SAN FRANCISCO DIVISION
                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                                SAN FRANCISCO HERRING                             Case No. 13-cv-01750-JST
                          14    ASSOCIATION,
                          15                          Plaintiff,
                                                                                  SECOND AMENDED COMPLAINT
                          16           v.                                         FOR DECLARATORY AND
                                                                                  INJUNCTIVE RELIEF
                          17
                                UNITED STATES DEPARTMENT OF
                          18    THE INTERIOR; DAVID
                                BERNHARDT, in his official capacity as
                          19    Secretary of the Interior; UNITED
                                STATES NATIONAL PARK SERVICE;
                          20    DAVID VELA, in his official capacity as
                                Deputy Director of the National Park
                          21    Service; and CICELY MULDOON, in her
                                official capacity as General Superintendent
                          22    of the Golden Gate National Recreation
                                Area,
                          23

                          24                          Defendants.
                          25

                          26

                          27

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                   Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 2 of 37



                           1           Plaintiff San Francisco Herring Association (“SFHA” or “Plaintiff”) alleges as follows on

                           2   information and belief, except where based on personal knowledge, against the United States

                           3   Department of the Interior (“DOI”), David Bernhardt, in his official capacity as Secretary of the

                           4   Interior; United State National Park Service (“NPS”), David Vela, in his official capacity as

                           5   Deputy Director of the NPS; and Laura Joss, in her official capacity as General Superintendent of

                           6   the Golden Gate National Recreation Area (“GGNRA”) (collectively, “Defendants”):1

                           7                                           INTRODUCTION

                           8           1.     This action challenges Defendants’ unlawful denial of commercial herring

                           9   fishermen access to fishing grounds in waters abutting the shoreline of the Golden Gate National
                          10   Recreation Area (the “Waters At Issue”). Such waters, being part of the San Francisco Bay, are
                          11   navigable.
                          12           2.     This action does not challenge the Defendants’ authority to promulgate a
SAN FRANCISCO, CA 94111




                          13   regulation that prohibits commercials fishing, or the process by which such a regulation was
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   promulgated. Rather, this action challenges the authority of Defendants to enforce, and to cause
                          15   others to enforce on their behalf, that regulation in the Waters at Issue, on the ground that
                          16   Defendants lack the authority to enforce any regulation in these waters.
                          17           3.     Defendants lack administrative jurisdiction and authority over the Waters at Issue
                          18   because the conditions that Congress established for the Department of the Interior (the “DOI”)—
                          19   and, by extension, the NPS—to gain such administrative jurisdiction have not been satisfied, as to
                          20   the Waters at Issue.

                          21           4.     The law by which Congress established the GGNRA, known as the “GGNRA

                          22   Enabling Act, 16 U.S.C. §§ 460bb et seq., specifically limits the administrative jurisdiction of the

                          23   NPS, as to the GGNRA, to “the lands, waters and interests therein acquired [by the DOI] for the

                          24   recreation area .” (emphasis added). 16 U.S.C. § 460bb-3.

                          25

                          26

                          27   1
                                The originally named federal government officials are automatically substituted with the current
                               officials in their positions pursuant to Fed. R. Civ. P. 25(d).
                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                      1
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 3 of 37



                           1            5.     The DOI has never acquired the Waters at Issue; nor has the DOI ever acquired

                           2   any interest therein. Thus, under the plain text of the law by which Congress gave this federal

                           3   agency the authority to apply and enforce its regulations as to the GGNRA, it cannot enforce or

                           4   apply its regulation prohibiting commercial fishing in the Waters at Issue.

                           5            6.    Accordingly, while the federal regulation prohibiting commercial fishing in areas

                           6   over which the NPS has administrative jurisdiction has been on the books since 1983, throughout

                           7   1980s, 1990s, and 2000s, Defendants did not enforce any prohibition commercial fishing by

                           8   Plaintiff’s members or others in the Waters at Issue.

                           9            7.    In the mid-1990s, Defendants tried to enforce the regulation prohibiting
                          10   commercial fishing in the Waters at Issue. However, they abandoned the effort when the
                          11   California Department of Fish and Wildlife (“CDFW”) objected to the effort. The basis for the
                          12   CDFW’s objection was that the Defendants had no administrative authority over the Waters at
SAN FRANCISCO, CA 94111




                          13   Issue.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14            8.    This began to change in the 2011/12 season of San Francisco Bay’s herring roe
                          15   fishery (the “Herring Fishery”).
                          16            9.    In November 2011, Defendants informed fishermen, many of whom have been
                          17   commercially fishing for herring in the San Francisco Bay since the mid-1970s, that the NPS
                          18   would prohibit fishing in the Waters at Issue. The letter by which this notice was provided,
                          19   claimed the authority to do so—in implicit recognition of the acquisition prerequisite in the
                          20   GGNRA Enabling Act—on the basis of certain instruments by which the federal government had

                          21   gained real property interests in various submerged lands from the State of California. As a matter

                          22   of California law, these grants of property interests from the State did not include an interest in

                          23   the waters above that would entitle the holder to exclude others from fishing or navigating in

                          24   them.

                          25            10.   The following season, the 2012/13 season, once NPS rangers at the GGNRA had

                          26   acquired a vessel that could be used for enforcement, Defendants and their agents began actively

                          27   excluding SFHA members from the Waters at Issue

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                     2
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 4 of 37



                           1          11.     In or around January of 2013, when a large spawn of herring occurred in an area of

                           2   the Waters at Issue in front of what is known to fishermen as the “Stink Plant,” near the border of

                           3   the Marin portion of the GGNRA and Sausalito, Defendants and their agents actively prevented

                           4   fishermen, all members of the SFHA at the relevant time, from fishing in these waters, enforcing

                           5   Defendants’ regulation prohibiting commercial fishing in an area in which Congress never gave

                           6   Defendants the administrative jurisdiction to enforce its regulations.

                           7          12.     Effectively, these actions are analogous to the NPS ticketing drivers on Market St.

                           8   for breaking speed limits established under federal regulations.

                           9          13.     Defendants’ enforcement and application, in the Waters at Issue, of NPS
                          10   regulations prohibiting commercial fishing, including 36 CFR § 2.3(d)(4), violates the express
                          11   terms of Section [4] of the GGNRA Enabling Act, 16 U.S.C. § 460bb-3, and Plaintiff is entitled
                          12   to an order declaring and adjudging inter alia Defendants’ enforcement of federal regulations
SAN FRANCISCO, CA 94111




                          13   prohibiting commercial fishing in the Waters at Issue are void
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          14.     Defendants had no authority to prohibit commercial fishing in the Waters at Issue
                          15   and thus doing so was “in excess of [their] statutory jurisdiction, authority, or limitations,” 5
                          16   U.S.C. § 706(2)(C), and should be held unlawful and enjoined by this Court.
                          17          15.     Defendants’ ultra vires prohibition of commercial fishing in the Waters at Issue
                          18   not only disrupted the careful management of the Herring Fishery by CDFW and the California
                          19   Fish and Game Commission (“CFGC”), it caused SFHA’s members – small-scale independent
                          20   fishermen, many of whom fish in husband-wife teams – significant financial losses.

                          21          16.     The Herring Fishery is a limited entry quota-fishery, meaning that only persons

                          22   who hold a special permit can fish for herring in the Bay and the total amount of fish that all of

                          23   those persons can collectively harvest from anywhere in the Bay during a particular season is

                          24   limited to a set amount. That amount is set by the CFGC each year in advance of the season’s

                          25   opener after notice, comment, including public hearings, and the creation of an environmental

                          26   document, as required under the California Environmental Quality Act (“CEQA”). The Herring

                          27   Fishery, moreover, is tied to periodic spawns of the Bay’s herring stock, which come into the Bay

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                     3
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 5 of 37



                           1   several times over the course of each winter to spawn at varying locations throughout the Bay,

                           2   including on many occasions, the Waters at Issue.

                           3          17.     Thus, when Defendants prevented Plaintiff’s members from commercially fishing

                           4   in Waters at Issue, it had the effect of substantially extending the length of each fishing season,

                           5   and causing quotas to go unfilled. During both the 2011/12 and 2012/13 seasons, substantial

                           6   spawns occurred in the Waters at Issue, but Defendants and their agents prevented SFHA

                           7   members from harvesting the fish. This not only caused commercial herring fishermen and their

                           8   buyers, including the membership of the SFHA, to suffer significant financial losses, it also

                           9   disrupted the careful resource management strategy of the CDFW/CFGC and harmed the Bay’s
                          10   herring resource.
                          11          18.     The Waters at Issue include areas of the San Francisco Bay at which herring
                          12   generally spawn soonest in the season; and the fish that spawn first in a season are generally the
SAN FRANCISCO, CA 94111




                          13   oldest, largest, and have the highest roe content.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          19.     Thus, from a herring resource conservation perspective, the result of preventing
                          15   the commercial harvest of herring in the Waters at Issue is to unnecessarily increase the fishing
                          16   pressure on younger herring and more herring. This is in direct conflict with the CDFW/CFGC
                          17   management goal of concentrating fishing pressure, as much as possible, on older, larger fish, so
                          18   as to encourage and support the natural replenishment of the stock.
                          19          20.     In a meeting that occurred recently between Defendants and representatives of
                          20   fishermen, Defendants conceded that the regulation that they were enforcing to prohibit

                          21   commercial fishing in the Waters at Issue was enacted without the situation presented by the

                          22   Herring Fishery and the GGNRA in mind. Defendants also made clear their decision to enforce

                          23   this regulation to prohibit herring fishing in the Waters at Issue was not based on any

                          24   determination that the fishery caused any type of problems, ecological or otherwise. Defendants,

                          25   in fact, conceded that though the fishery has operated as long as the GGNRA has been in

                          26   existence, the Defendants did not know enough about the fishery to determine whether or not it

                          27   was a good or bad thing.

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                     4
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 6 of 37



                           1          21.     The waters of San Francisco Bay, including the Waters at Issue, have been actively

                           2   and lawfully fished since the mid-1800s. The current commercial herring roe fishery has operated

                           3   in the San Francisco Bay since at least 1971. Since 1972, the fishery has been subject to the close

                           4   regulation of the CDFW and the CFGC. Indeed, the Herring Fishery is often cited as one of the

                           5   most successfully managed commercial fisheries in the country, if not the world, and is

                           6   recognized as the last urban commercial fishery in the United States.

                           7          22.     The GGNRA was established in 1972 primarily on lands vacated by the U.S.

                           8   military. The recreation area was established through what is known as the GGNRA’s enabling

                           9   act, 16 U.S.C. §§ 460bb et seq. This act makes clear that the jurisdiction of the NPS is limited to
                          10   lands, waters, and the rights therein acquired by the Department of the Interior (“DOI”).
                          11   Section 4 of the GGNRA’s enabling act, 16 U.S.C. § 460bb-3, states

                          12          The Secretary shall administer the lands, waters and interests therein acquired for
                                      the recreation area . . .
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   (emphasis added).
                          15          23.     Section 3 of the GGNRA’s enabling act, 16 U.S.C. § 460bb-2, further makes clear
                          16   that the boundaries of the GGNRA define merely the area in which the DOI “may acquire lands,
                          17   improvements, waters or interests therein.” (emphasis added). The boundaries do not define the

                          18   area over which the Defendants have administrative jurisdiction. The DOI has to acquire the

                          19   lands, waters and rights therein contained within the boudaries, first, before the Defendants have
                          20   any jurisdiction over them. The map boundaries drawn by Congress do not equal jurisdiction;

                          21   rather, they merely define an area in which the DOI is authorized to make acquisitions; and only

                          22   after the DOI has acquired lands, waters, or interests therein does it have the administrative

                          23   jurisdiction to enforce its regulations within them.

                          24          24.     In this context, the Defendants’ recent enforcement actions, after over forty years

                          25   during which the GGNRA and the Herring Fishery have existed side-by-side without issue, to

                          26   prevent SFHA’s members from commercially fishing in the Waters at Issue is ultra vires and

                          27   illegal. The DOI never acquired rights over these waters that would give the NPS the authority to

                          28   prohibit commercial fishing in them under Section 4 the Enabling Act. Prohibiting commercial
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                     5
                                 Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 7 of 37



                           1   fishing within the Waters at Issue is not within the NPS’ power; thus, its decision to do so was

                           2   squarely “in excess of [its] statutory jurisdiction, authority, or limitations,” in violation of the

                           3   Administrative Procedures Act (“APA”), 5 U.S.C. § 706(2)(C).

                           4           25.     Furthermore, such actions are in direct violation of the express terms of the

                           5   Enabling Act, including Section 4 thereof, 16 U.S.C. § 460bb-3.

                           6           26.     Accordingly, SFHA, on behalf of itself and its members, brings this action against

                           7   Defendants under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202 and under APA, 5

                           8   U.S.C. §§ 701, et seq., for declaratory and permanent injunctive relief as requested herein.

                           9                  JURISDICTION, VENUE, & INTRADISTRICT ASSIGNMENT
                          10           27.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, as this

                          11   action arises under the laws of the United States. Specifically, this action arises under 28 U.S.C.

                          12   §§ 2201-22002 and the APA, 5 U.S.C. §§ 701-06.
SAN FRANCISCO, CA 94111




                          13           28.     An actual controversy exists between the parties within the meaning of 28 U.S.C.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   § 2201 concerning whether Defendants have administrative jurisdiction and authority over the

                          15   Waters at Issue; and this dispute is justiciable in character, and speedy relief is needed to preserve

                          16   the right of Plaintiff’s members. A declaratory judgment will terminate the uncertainty and

                          17   controversy between the parties. A permanent injunction will protect Plaintiff after the final

                          18   resolution of these proceedings.

                          19           29.     Final agency action exists that is subject to this Court’s review under the APA, 5
                          20   U.S.C. § 704. Specifically, as described herein, Defendants enforced, in the Waters at Issue,

                          21   federal regulations prohibiting commercial, acting directly and through their agents, which had

                          22   the purpose and effect of preventing SFHA members from commercially fishing for herring

                          23   Waters at Issue.

                          24           30.     This Court may grant declaratory and additional relief, including an injunction,

                          25   pursuant to 28 U.S.C. §§ 2201 and 2202, and 5 U.S.C. §§ 702, 705, and 706. This Court may

                          26   allow SFHA to recover reasonable costs and attorneys’ fees incurred in connection with this

                          27   action pursuant to 28 U.S.C. § 2412.

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                      6
                                    Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 8 of 37



                           1            31.    The United States has waived sovereign immunity under U.S.C. § 702 as to

                           2   Plaintiff’s claims under both the APA and the Declaratory Judgment Act.

                           3            32.    Venue lies in this judicial district pursuant to 28 U.S.C § 1391(e), because a

                           4   substantial part of the events and/or omissions giving rise to the claims at issue in this action

                           5   occurred in this judicial district, and a substantial part of the property that is the subject of this

                           6   action is situated in this judicial district.

                           7            33.    Intradistrict assignment to the San Francisco Division is proper under Civil Local

                           8   Rule 3-2(c) because a substantial portion of the events and/or omissions giving rise to the claims

                           9   in this case occurred in San Francisco County.
                          10                                                   PARTIES
                          11   I.       Plaintiff
                          12            34.    Plaintiff SFHA is a California non-profit, unincorporated association whose
SAN FRANCISCO, CA 94111




                          13   membership consists of active San Francisco Bay commercial herring fishermen and buyers.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   SFHA was formed to protect its members’ access to the Herring Fishery and otherwise advocate

                          15   on behalf of its members’ activities related to herring fishing. The SFHA’s membership is made

                          16   up by predominantly active commercial herring fishermen, all of whom are small independent

                          17   business owner/operators. Many such fishermen, in fact, work together as husband and wife

                          18   teams on boats on which they work and sleep.

                          19            35.    SFHA brings this action on behalf of its members, who have been denied the right
                          20   and ability to harvest herring in the Waters at Issue by Defendants’ ultra vires enforcement, in

                          21   these waters, of Defendants’ regulation prohibiting commercial fishing and are otherwise

                          22   detrimentally affected by those actions. SFHA has standing to pursue this action. SFHA and its

                          23   individual members have suffered injury to concrete commercial interests in the Herring Fishery,

                          24   and face imminent continuing injury to those commercial interests, which injury has been caused

                          25   by Defendants’ ultra vires enforcement, in these waters, of Defendants’ regulation prohibiting

                          26   commercial fishing and acts of enforcement taken by Defendants and their agents against SFHA

                          27   members. Declaring Defendants’ actions unlawful and enjoining the ultra vires enforcement, in

                          28   these waters, of Defendants’ regulation prohibiting commercial fishing would redress these
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                        7
                                 Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 9 of 37



                           1   injuries. As SFHA’s purpose is to protect its members’ access to the Herring Fishery, the

                           2   interests at stake in this action—the right to conduct commercial herring fishing in the Waters at

                           3   Issue—are germane to the SFHA’s purpose.

                           4   II.    Defendants
                           5          36.     Defendant United States Department of the Interior (“DOI”) is an Executive

                           6   Branch department of the United States, an “agency” within the meaning of 5 U.S.C. § 701(b),

                           7   charged with managing the public lands and resources in accordance and in compliance with

                           8   federal laws and regulations.

                           9          37.     Defendant David Bernhart is the Secretary of the DOI, an Executive Branch
                          10   agency of the United States. She is named as a defendant in his official capacity.
                          11          38.     Defendant United States National Park Service (“NPS”) is an Executive Branch
                          12   agency of the DOI. NPS is responsible for managing all national parks and recreation areas in the
SAN FRANCISCO, CA 94111




                          13   United States, including the GGNRA.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          39.     Defendant David Vela is the Deputy Director of NPS and is exercising the
                          15   authority of the Director of NPS. He is named as a defendant in his official capacity.
                          16          40.     Defendant Laura Joss is the General Superintendent of the GGNRA, a national
                          17   recreation area administered by the NPS. She is named as a defendant in her official capacity.
                          18          41.     At all relevant times, each of the Defendants was an agent, employee, servant,
                          19   partner, alter ego, and/or joint venturer of each of his/her co-Defendants in the acts and omissions
                          20   that have caused the injuries to Plaintiff as alleged herein, and was at all times, acting within the

                          21   course and scope of said agency, employment, service, partnership, conspiracy, alter ego status,

                          22   and/or joint venture.

                          23                                      FACTUAL ALLEGATIONS

                          24          42.     The San Francisco Bay commercial herring fishery is one of the most highly

                          25   regulated and successful commercial fisheries and stock management programs in the country.

                          26   The Herring Fishery has been regulated and managed by the State of California since its inception

                          27   in 1972. The State of California and fishery stakeholders have endorsed and used a broad variety

                          28   of regulatory measures to ensure the safe, environmentally sensitive, and efficient conduct of
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                       8
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 10 of 37



                           1   commercial fishing in the fishery. These measures include: conservative annual catch quotas from

                           2   0 to 15% of spawning population (significantly less than the entire population of herring); limited

                           3   entry of vessels and qualified permittees; elimination of round haul nets in 1997/98 to become a

                           4   gillnet-only fishery; adoption of low harvest rates to account for ecosystem needs and scientific

                           5   uncertainty; reduction from two to one gillnet fished per permit; and the allowance for multiple

                           6   permits on a single vessel to reduce fleet size. These and other management measures were used

                           7   not because of overfishing or stock collapse, but to prevent the possibility of these dangers, to

                           8   improve the economic efficiency of the fleet, and to reduce the “footprint” of the herring boats on

                           9   the often-congested waters of the San Francisco Bay.
                          10          43.      While the season for the Herring Fishery technically lasts from either December or
                          11   January through March, as a practical matter, when the fishery is allowed to progress in
                          12   accordance with the CDFW/CFGC management, the quota is generally filled much earlier than
SAN FRANCISCO, CA 94111




                          13   March, and the number of days during which boats are actually on the water harvesting is limited
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   to a small number of days surrounding the first handful of times per season that herring enter the
                          15   Bay to spawn.
                          16          44.      This helps fulfill the CDFW/CFGC critical management goal of concentrating
                          17   fishing effort as much as possible on older, larger fish: herring come into the Bay in successive
                          18   waves during a season. Each wave, the fish are younger. Thus, allowing fishermen to fill the
                          19   quota as soon as possible lessens the extent to which fishing pressure is directed towards later
                          20   spawns and thus younger fish.

                          21          45.      During the Herring Fishery’s over forty year existence, Defendants have been fully

                          22   aware of the commercial herring fishing taking place in Waters at Issue, and have not enforced a

                          23   prohibition on commercial herring fishing within the Waters at Issue prior to the 2011/12 season.

                          24   Rather, the Herring Fishery has been extensively and consistently regulated according to

                          25   California State law. The regulation of the Herring Fishery under California Law has permitted

                          26   commercial fishing in the Waters at Issue for as long as the Herring Fishery has existed.

                          27          46.      In fact, Defendants threatened to prohibit commercial herring fishing in the

                          28   Waters at Issue only once before its recent prohibitory actions.
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                    9
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 11 of 37



                           1           47.      In the mid-1990s, Defendants threatened to prohibit herring fishermen from

                           2   fishing in the vicinity of the finger piers of Fort Mason and Gas House Cove. In reaction to the

                           3   threat, CDFW Senior Biologist Frank Henry met with then Superintendent of the GGNRA, Brian

                           4   O’Neil. At the meeting, Senior Biologist Henry provided Superintendent O’Neil details

                           5   concerning the nature of herring fishing in San Francisco Bay and reported to him that NPS

                           6   rangers were targeting highly-regulated, licensed herring fishermen while turning a blind eye to

                           7   frequent sport fishing violations from these same piers in question. In reaction, the NPS dropped

                           8   its threat to prohibit herring fishing in the area.

                           9           48.     Accordingly, for approximately the next twenty years, commercial fishermen,
                          10   including members of the SFHA, continued to commercially fish for herring in the Waters at
                          11   Issue, as they had for the two decades before, and invested substantial sums in reliance upon their
                          12   continued ability to do so.
SAN FRANCISCO, CA 94111




                          13           49.     Despite the long history of responsible and uninterrupted commercial fishing in the
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   Herring Fishery, the previous decision not to seek to prohibit commercial fishing in the Waters at
                          15   Issue, and the clear lack of the legal authority to do so, in November 2011, Defendants provided a
                          16   letter to commercial herring fishermen as part of their 2012 herring season regulatory packet
                          17   provided by the CDFW, notifying them that commercial fishing would be prohibited in certain
                          18   key portions of the Herring Fishery that occurred in Waters at Issue. A true and correct copy of
                          19   the November 2011 letter from the NPS is attached hereto as Exhibit 1.
                          20           50.     In the November 2011 letter, Defendants asserted that commercial fishing was

                          21   prohibited “within the Recreation Area, which includes the waters within the boundary.” While

                          22   referencing Title 36 Code of Federal Regulations, the letter made no reference to the GGNRA

                          23   Enabling Act: neither generally nor to specificallySection 4, which defines Defendants’

                          24   administrative jurisdiction, as to the GGNRA.

                          25           51.     This absence was made all the more notable by the letter’s claim elsewhere that

                          26   there existed “federal concurrent jurisdictional status” over the following tracts of land,

                          27   “including tideland and submerged tracts”: Fort Mason, Alcatraz Island, and the Presidio

                          28   (including Crissy Field, Fort Point, and Baker Beach), within the City and County of San
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                    10
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 12 of 37



                           1   Francisco; and Fort Baker, Fort Barry, Fort Cronkhite, and Point Bonita, within the County of

                           2   Marin.

                           3            52.   In an “Attachment A” to the November 2011 letter, Defendants described the basis

                           4   for this claimed jurisdiction. At the top of Attachment A, it reads: “Jurisdictional status of

                           5   tideland and submerged tracts at Golden Gate National Recreation Area (GGNRA) within the

                           6   City and County of San Francisco and County of Marin:” Below this header are then described

                           7   the five areas, the “Extent of Ownership” claimed by the United States over each area and the

                           8   purported “Legal Authority” on which those claims are respectively based. The five areas are

                           9   identified as follows: “Presidio of San Francisco (San Francisco City and County)”; “Fort Mason
                          10   (San Francisco City and County)”; “Alcatraz Island (San Francisco City and County)”; “Point
                          11   Bonita to West End of Lime Point (Golden Gate Bride) (Marin County); and “Fort Back (East)
                          12   (Marin County).”
SAN FRANCISCO, CA 94111




                          13            53.   According to Attachment A, the United States claims ownership of “fee title to the
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   tide and submerged lands 300 yards beyond low water” line of the Presidio, Fort Mason, and
                          15   Alcatraz, on the basis of “Act of March 9, 1897, by the California Legislature” (Stat. 1897 Ch.
                          16   81) (“1897 Act”). The United States claims to “hold[] fee title to the tide and submerged lands out
                          17   to 500 yards beyond low water” line of Fort Baker (East), on the basis of “Act of April 16, 1859,
                          18   by the California Legislature” (Stat. 1859 Ch. 105) (“1859 Act”). The United States claims “a
                          19   leasehold interest (in a strip of tide and submerged lands 1,000 feet wide extending waterward
                          20   from the ordinary high water mark)” of the area extending Point Bonita to West End of Lime

                          21   Point (Golden Gate Bride), on the basis of a “1987 California State Lands Commission lease”

                          22   (“1987 Lease”).

                          23            54.   A true and correct copy of the 1897 Act is attached hereto as Exhibit 2. A true

                          24   and correct copy of the 1859 Act is attached hereto as Exhibit 3.

                          25            55.   Section 4 of the GGNRA Enabling Act, 16 U.S.C. § 460bb-3, limits the NPS’

                          26   jurisdiction to “the lands, waters and interests therein acquired.” As a matter of fundamental

                          27   California Constitutional law, the United States did not acquire any interest in the waters above

                          28   bottom lands described in the November 2011 Letter’s Attachment A that would allow
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                   11
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 13 of 37



                           1   Defendants to exclude persons wishing to fish or navigate in those waters, through either the 1897

                           2   Act, the 1859 Act, nor the 1987 Lease.

                           3           56.     When the State of California grants property rights to bottom lands under

                           4   navigable waters – as Defendants claim California did through the 1897 Act, the 1859 Act, and

                           5   the 1987 Lease to the United States – the grant is subject to the public trust rights of others to fish

                           6   and navigate upon those waters. See California Const. Art. X, §3; People v. Cal. Fish Co., 166

                           7   Cal. 576 (1913); Cal. Public Resource Code §6009.1. The California State Legislature and State

                           8   executive agencies lack the legal authority to include within a grant of property rights to bottom

                           9   lands below navigable waters a right to exclude others that would interfere with their public trust
                          10   rights to navigate or fish such waters, subject to certain very narrow exceptions not applicable
                          11   here. As a result, the State of California could not have granted Defendants the right to prohibit
                          12   fishing in the Waters at Issue, and therefore Defendants have no right or authority to prohibit
SAN FRANCISCO, CA 94111




                          13   commercial fishermen from exercising their public trust rights to navigate and fish those waters.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14           57.     Moreover, any interests that the United States was granted through the 1897 Act
                          15   were rescinded in 1953, through Stat. 1953 Ch. 521 (“1953 Repealing Act”), a true and correct
                          16   copy of which is attached hereto Exhibit 4. The 1953 Repealing Act states: “Chapter 81 of the
                          17   Statutes of 1897 is hereby repealed.” Accordingly, the 1897 Act cannot be used as a basis of the

                          18   “Legal Authority” for anything.

                          19           58.     Finally, even if California constitutional law and the repealed character of the 1897
                          20   Act were ignored, there is nothing in the 1897 Act, the 1859 Act, or the 1987 Lease to which

                          21   Defendants’ could point as basis for the claimed authority to prohibit commercial fishing in the

                          22   Waters at Issue. Neither the 1897 Act nor the 1859 Act say anything concerning property rights

                          23   over the waters above the bottom lands they described. Both acts merely ceded authority to the

                          24   United States to the bottom lands described in each in connection with the United States’ use of

                          25   the abutting terrestrial lands for military purposes. It is further relevant to note that the grant by

                          26   the California Legislature through the 1897 Act was made explicitly revocable.

                          27           59.     The November 2011 letter was the first time since the mid-1990s that Defendants

                          28   (or any federal agency, for that matter) expressed its intention to enforce a commercial fishing
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                        12
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 14 of 37



                           1   prohibition within Waters at Issue. Defendants backed away from earlier unlawful threats to

                           2   prohibit fishing in these waters in the 1990s (none of which constituted a final agency action),

                           3   leading fishermen including SFHA members to rely on a continuation of such a policy.

                           4           60.     In an effort to protect their rights to fish commercially in the Waters at Issue and

                           5   achieve an amicable resolution of the issue, on October 12, 2012, the president of the SFHA, Matt

                           6   Ryan, and others sent a letter to Defendants pointing out that Defendants had no right to restrict

                           7   fishing or navigation in the Waters at Issue.

                           8           61.     In response to the SFHA’s October 12, 2012 letter, in the fall of 2012,

                           9   representatives of the fishermen and Defendants met to discuss Defendants’ unlawful prohibition
                          10   of commercial fishing in the Waters at Issue and to attempt to reach a resolution. During the
                          11   meetings and in subsequent telephone conversations between Defendants’ representatives and the
                          12   fishermen’s representatives, representatives for the NPS consistently expressly stated its
SAN FRANCISCO, CA 94111




                          13   intentions to continue to enforce the prohibition on commercial fishing contained in 36 C.F.R. §
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   2.3(d)(4) in the Waters at Issue, and that fishermen, including SFHA members, would be subject
                          15   to criminal penalties if they fished in these waters.
                          16           62.     On November 14, 2012, Defendants sent a second letter to commercial herring
                          17   fisherman regarding its prohibition on commercial fishing in the Waters at Issue. A true and
                          18   correct copy of the November 14, 2012 letter is attached hereto as Exhibit 5. In the letter,
                          19   Defendants reiterated their position that commercial fishing in the Waters at Issue is prohibited
                          20   pursuant to 36 C.F.R. § 2.3(d)(4) and expressly stated its intent to monitor commercial fishing

                          21   activities and enforce the prohibition of commercial fishing within these waters. The letter stated

                          22   inter alia in this regard:

                          23           Because of reported confusion over the jurisdiction of the NPS in past years, it is
                                       the intention of the NPS to provide informational warnings to any commercial
                          24           fisherman fishing within the boundaries of GGNRA this season. The NPS,
                                       however, reserves the right to enforce any violations of the prohibition of
                          25           commercial fishing as set out in 36 CFR § 2.3(d)(4).
                          26   (emphasis added).
                          27           63.     Defendants did not cite any new support in its November 14, 2013 letter for their

                          28   claimed authority to prohibit commercial fishing in the Waters at Issue. Rather, the letter omitted
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                      13
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 15 of 37



                           1   the descriptions of the United States’ claimed property rights to the bottom lands in question and

                           2   the purported “Legal Authority” for such claims that were contained in the November 2011 letter

                           3   and refuted in the fishermen’s letter of October 12, 2012.

                           4             64.   In a meeting between SFHA representatives and Defendants’ representatives that

                           5   occurred during the 2012/13 season, Defendants confirmed their intention to continue prohibiting

                           6   commercial fishing in the Waters at Issue as long as current laws and regulations remained in

                           7   effect.

                           8             65.   When pushed in a phone call with counsel for SFHA, in or around December of

                           9   2012, an attorney for Defendants explicitly refused to state that a commercial fisherman who
                          10   fished for herring in the Waters at Issue would not be cited. The attorney for Defendants
                          11   understood that this information would be communicated to SFHA’s membership; and the
                          12   information was, in fact, communicated to SFHA’s membership. A citation for violating federal
SAN FRANCISCO, CA 94111




                          13   regulations prohibiting commercial fishing would have been criminal in nature and would have
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   subjected SFHA members to arrest and potential imprisonment. Moreover, it could have resulted
                          15   in their inability to participate in certain fisheries.
                          16             66.   Though the Defendants had sent the above referenced letter in November 2011, the
                          17   NPS rangers at the GGNRA did not attain a vessel that they could use to enforce the prohibition
                          18   until after the conclusion of the 2011/12 season.
                          19             67.   Upon attainment of the boat by NPS rangers at the GGNRA, between the 2011/12
                          20   season and 2012/13 season, the Defendants and their agents began actively enforcing the

                          21   prohibition of commercial herring fishing in the Waters at Issue.

                          22             68.   During 2012/13 season, NPS rangers patrolled the waters and shoreline of the

                          23   GGNRA, acting to prevent SFHA members from fishing the waters to fish. Prior to the

                          24   2012/2013 season the Defendants lacked a boat to patrol the waters and prevent SFHA members

                          25   from fishing in the Waters at Issue. Therefore, the 2012/13 season was the first time that

                          26   Defendants through those patrols prevented SFHA members from harvesting herring in the

                          27   Waters at Issue.

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                    14
                                   Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 16 of 37



                           1             69.    On or around January 11 to 14, 2013, the largest spawn thus far in the season

                           2   occurred in an area of the Waters at Issue on the Marin-side of the Bay, inside of the Golden Gate

                           3   Bridge, that is referred to by fishermen as “Yellow Bluff,” with reference to the most prominent

                           4   topographical feature of the neighboring shoreline.

                           5             70.    During the entire time of the spawn, NPS rangers and CDFW wardens, acting as

                           6   Defendants’ agents, patrolled the waters and shoreline to ensure that no commercial harvesting of

                           7   herring would occur in those waters.

                           8             71.    When these rangers, wardens, and other agents of Defendants spotted commercial

                           9   herring fishermen, including SFHA members, in herring fishing vessels—which by their
                          10   distinctive flat bottomed shape and bow-positioned winch are easy to distinguish from other
                          11   vessels—within the Waters at Issue, they confronted the fishermen with the purpose and effect of
                          12   preventing them from fishing in the Waters at Issue.
SAN FRANCISCO, CA 94111




                          13             72.    For example, Ernie Koepf, an SFHA member at the relevant time, on or around the
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   evening of January 13, 2013, while engaged in commercial fishing for herring, was surveying the
                          15   spawn with the purpose of locating his nets where he had seen fish in an area of the Waters at
                          16   Issue near the terrestrial border of the GGNRA and Sausalito know as the “Stink Plant.”2 As he
                          17   was doing so, an NPS vessel, with two uniformed NPS rangers aboard, came from the direction of

                          18   the GGNRA shoreline and approached Mr. Koepf’s vessel. Upon reaching Mr. Koepf’s vessel,

                          19   the rangers indicated that they were law enforcement officers from the GGNRA and that they
                          20   were asserting authority in the waters. The rangers informed Mr. Koepf as to the boundary of the

                          21   area in which he was not allowed to fish and that in which he was allowed to fish to the northeast,

                          22   towards Sausalito. Mr. Koepf had received the above referenced November 14th letter from

                          23   Defendants and was aware from inter alia that letter that Defendants had indicated their intention

                          24   to enforce the prohibition of fishing in the Waters at Issue and their indication that a fisherman

                          25   violating the prohibition could be subject to criminal prosecution. Accordingly, Mr. Koepf

                          26   understood that if he disobeyed the rangers’ instructions concerning the boundary and set his nets

                          27
                               2
                                   This moniker is based on its location near a wastewater treatment plant.
                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                    15
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 17 of 37



                           1   on the side of the boundary that the rangers had told him was the demarcation of the Waters at

                           2   Issue, he would be subject to federal criminal prosecution. Thus, Mr. Koepf obeyed the

                           3   instructions left the Waters at Issue, ultimately setting his nets on the Sausalito side of the

                           4   indicated boundary, in a location at which there was significantly less spawning activity, rather

                           5   than risk criminal prosecution.

                           6          73.     Similar enforcement activities during the referenced spawn were experienced by

                           7   Matt Ryan, Dennis Deaver, and Nick Sorokoff, SFHA members at the relevant time. Each of

                           8   these fishermen, while engaged in commercial herring fishermen, separately entered the Waters at

                           9   Issue and were surveying the spawn in preparation for setting their nets. Each were approached
                          10   by CDFW wardens acting as agents of Defendants, and each was informed that they could not set
                          11   their nets in the waters. Each of these fishermen had also received the above referenced
                          12   November 14th letter from Defendants and understood, inter alia on the basis of that letter, that
SAN FRANCISCO, CA 94111




                          13   they would be subject to criminal prosecution if they ignored the instructions. Thus, in response
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   to these instructions, each of these fishermen left the Waters at Issue and fished elsewhere, rather

                          15   than risking criminal prosecution.

                          16          74.     Domenic Papetti, an SFHA member during the relevant period, at or around the

                          17   time of the referenced January 11-14, 2013 spawn, while commercially fishing for herring, set his

                          18   nets within the Waters at Issue in the vicinity of the Stink Plant. After setting his nets and while

                          19   engaged in tending the nets, he was approached by CDFW wardens, who acting as agents of
                          20   Defendants, instructed him that commercial fishing in the area was prohibited and instructed him

                          21   to remove his nets. Mr. Papetti had also received the above referenced November 14th letter from

                          22   Defendants and understood, inter alia on the basis of that letter, that he would be subject to

                          23   criminal prosecution if he ignored the instructions. Thus, in response, Mr. Papetti complied with

                          24   the instructions, removed his nets, and re-set them outside of the Waters at Issue, rather than

                          25   risking criminal prosecution.

                          26          75.     As a direct effect of these and other actions that Defendants took to enforce

                          27   regulations prohibiting commercial fishing in the Waters at Issue during this spawn, only a tiny

                          28   portion of this spawn was harvested by herring fishermen. The total biomass of this spawn was
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                      16
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 18 of 37



                           1   34,547 tons, making it approximately 2.5 times larger than any other spawn that occurred in the

                           2   2012/13 season. However, of this total, only 9.9 tons, or 0.03% was harvested. By way of

                           3   comparison, 7.38% and 2.17% of the total biomass was harvested from the other two significant

                           4   spawns that occurred that season. Furthermore, fishing activity was extended to the end of the

                           5   season and, even with that extension, the quota for the season was not filled.

                           6          76.       At other times during the 2012/13 season and during the seasons that followed,

                           7   Defendants have taken similar actions to enforce regulations prohibiting commercial fishing in

                           8   the Waters at Issue, causing harm to SFHA members as well as the herring stock on which their

                           9   livelihoods depend.
                          10          77.       SFHA members intend and desire to commercially fish for herring in the Waters at
                          11   Issue, but, as a result of the threat of criminal prosecution if they do so, have not and will not do
                          12   so, denying them the right to use and enjoy these navigable waters.
SAN FRANCISCO, CA 94111




                          13          78.       Each of these enforcement actions taken by Defendants and their agents to enforce,
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   in the Waters at Issue, federal regulations prohibiting commercial fishing—which have had the
                          15   purpose and effect of preventing SFHA members from commercially fishing for herring in the
                          16   Waters at Issue—constitute a final agency action within the meaning of the Administrative
                          17   Procedure Act.
                          18          79.       Members of SFHA risked punishment by a fine, imprisonment, or both for
                          19   violation of 36 C.F.R. § 2.3(d)(4) had they disobeyed the directives of Defendants (and their
                          20   agents) and commercially harvested herring the Waters at Issue. See 36 C.F.R. § 1.3. By

                          21   preventing SFHA’s members from commercially fishing in Waters at Issue through the express

                          22   enforcement actions described above, and on pain of criminal sanctions, Defendants have caused

                          23   SFHA’s members to suffer significant financial losses, and SFHA’s members will continue to

                          24   suffer financial losses so long as Defendants enforce or cause others to enforce, in the Waters at

                          25   Issue, federal regulations prohibiting commercial fishing. Additionally, Defendants’ enforcement

                          26   of such regulations in the Waters at Issue has hindered, and will hinder in the future unless

                          27   enjoined, the efficient management of the Herring Fishery and has caused, and will cause in the

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                       17
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 19 of 37



                           1   future unless enjoined, harm to the Bay’s herring stock, on which SFHA members depend for

                           2   their livelihood..

                           3             80.    The SFHA brings this action on behalf of itself and its members on the ground that

                           4   the SFHA and its members have suffered and will continue to suffer injuries as a result of being

                           5   denied the right and ability to harvest herring from the Waters at Issue. The SFHA has standing to

                           6   pursue this action on behalf of its injured members because its members would have standing to

                           7   sue in their own right, the interest at stake (SFHA’s members’ rights to fish in the Waters at

                           8   Issue) are germane to the SFHA’s purpose, and the claims asserted and relief requested do not

                           9   require the participation of individual members in this action.
                          10             81.    Defendants have repeatedly declared their intent to continue enforcing, in the
                          11   Waters at Issue, regulations prohibiting commercial herring fishing and will do so unless enjoined
                          12   by this Court.
SAN FRANCISCO, CA 94111




                          13             82.    While no statute or agency rule prescribes administrative action as a prerequisite to
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   judicial review of the Defendants’ unlawful application of its regulations outside the scope of its
                          15   jurisdiction, members of the SFHA have, nonetheless, unsuccessfully attempted to seek a remedy
                          16   by recourse to the agency prior to filing this action. Moreover, any further attempt at
                          17   administrative recourse would be futile in this case, as Defendants have clearly announced and
                          18   reaffirmed their intention to continue enforcing, in the Waters at Issue, regulations prohibiting
                          19   commercial herring fishing, and Defendants have rejected the SFHA’s attempts to challenge that
                          20   policy.
                                                                       CAUSE OF ACTION
                          21
                                                     VIOLATION OF SECTION 10(e)(2)(C) OF THE APA
                          22                                    (5 U.S.C. § 706(2)(C)
                          23             83.    Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

                          24   herein.

                          25             84.    The APA, 5 U.S.C. § 701, et seq., entitles a party to seek judicial review of an

                          26   agency action where a legal wrong is alleged and the party alleging the violation is adversely

                          27   affected or aggrieved by the agency action.

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                     18
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 20 of 37



                           1             85.     Pursuant to 5 U.S.C. § 706(2)(C), a reviewing court shall hold unlawful and set

                           2   aside agency action found to be in excess of statutory jurisdiction, authority, or limitations, or

                           3   short of statutory right.

                           4             86.     Defendants acted in violation of the APA by acting in excess of statutory

                           5   jurisdiction, authority, or limitations, or short of statutory right, when they took actions to

                           6   enforce, in the Waters at Issue, federal regulations prohibiting commercial fishing, when they

                           7   caused others to take such actions on their behalf, and when agents of Defendants took such

                           8   actions on Defendants behalf.

                           9             87.     Defendants do not possess, in the Waters at Issue, the jurisdiction, authority, or
                          10   right to apply federal regulations prohibiting commercial fishing.
                          11             88.     The GGNRA’s enabling act limits the jurisdiction of Defendants to “the lands,
                          12   waters and interests therein acquired for the recreation area.” 6 U.S.C. § 460bb-3. Defendants
SAN FRANCISCO, CA 94111




                          13   have never acquired, and are not presently in possession, of any interest in the Waters at Issue that
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   would give Defendants the right and/or authority to enforce regulations prohibiting persons,
                          15   including members of the SFHA, from exercising their public trust rights to navigate and/or fish
                          16   in such waters.
                          17             89.     Rather, to the extent that Defendants have acquired, and is presently in possession
                          18   of, any interest in such waters or the bottom lands beneath them, such interest is subject to the
                          19   public trust rights of persons, including members of the SFHA, to navigate and fish in such
                          20   waters.

                          21             90.     Section 3 of the GGNRA’s enabling act, 16 U.S.C. § 460bb-2, further makes clear

                          22   that the boundaries of the GGNRA define merely the area in which Defendants “may acquire

                          23   lands, improvements, waters or interests therein.” The boundaries do not define the area over

                          24   which Defendants have jurisdiction. Defendants must acquire the lands, waters and rights therein,

                          25   first, before Defendants any jurisdiction over those lands and waters. The boundaries of the

                          26   GGNRA established by Congress do not equal acquisition; rather, they merely define the area in

                          27   which Defendants are authorized to make such acquisitions.

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                       19
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 21 of 37



                           1           91.     Thus, actions taken by Defendants to enforce federal regulations prohibiting

                           2   commercial fishing in the Waters at Issue—including enforcement actions directly taken by

                           3   Defendants, actions taken by Defendants to cause others to take such enforcement actions, and

                           4   enforcement actions taken on behalf of Defendants by their agents—are in excess of Defendants’

                           5   statutory jurisdiction, authority, and/or limitations, and/or are short of statutory right in violation

                           6   of Section 10(e)(2)(C) of the APA.

                           7           92.     Additionally, pursuant to 36 C.F.R. § 1.2(a)(5), where the United States holds a

                           8   less-than-fee interest in lands and waters within the National Park System, the regulations

                           9   governing the National Park System only apply “to the extent necessary to fulfill the purpose of
                          10   the National Park Service administered interest and compatible with nonfederal interest.”
                          11   (emphasis added). Defendants do not possess the authority to apply, in the Waters at Issue,
                          12   regulations prohibiting commercial fishing, any property rights held by Defendants to Waters at
SAN FRANCISCO, CA 94111




                          13   Issue or the bottom lands underneath such waters, to the extent such rights exist at all, are subject
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   to the public trust rights of SFHA members and others to fish and navigate those waters.
                          15   Defendants’ application of 36 C.F.R. § 2.3(d)(4) to the Waters at Issue to prohibit commercial
                          16   fishing is incompatible with the public trust rights of SFHA members and others to fish and
                          17   navigate those waters, and therefore is in excess of statutory jurisdiction, authority, or limitations,
                          18   or short of statutory right.
                          19           93.     Actions taken by Defendants, directly and by agents acting on Defendants’ behalf,
                          20   to enforce, in the Waters at Issue, federal regulations prohibiting commercial fishing constitute

                          21   final agency action because it is the consummation of the agency’s decision-making process, is

                          22   not merely tentative or interlocutory in nature, is an action by which the rights and/or obligations

                          23   of SFHA’s members have been determined or from which legal consequences for SFHA

                          24   members flow.

                          25           94.     Due to Defendants’ knowing and conscious agency action in excess of statutory

                          26   jurisdiction, authority, or limitations, or short of statutory right, the SFHA and its members have

                          27   suffered legal wrongs and have been adversely affected and aggrieved within the meaning of 5

                          28   U.S.C. § 702. Denials of fishing access to the Waters at Issue has and will continue to cause
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                         20
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 22 of 37



                           1   injury to the SFHA and its members by artificially extending herring fishing seasons, slowing

                           2   and/or reducing herring catches, crowding vessels onto other spawning areas, and preventing

                           3   catch quotas from being fulfilled. SFHA’s members have suffered and will continue to suffer

                           4   significant financial losses as a result of Defendants’ extra-legal prohibition of commercial

                           5   fishing in the Waters at Issue.

                           6            95.    Defendants’ actions outside the scope of their jurisdiction and/or authority are

                           7   reviewable under the APA. 5 U.S.C. §§ 704, 706.

                           8                                         PRAYER FOR RELIEF

                           9            WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of
                          10   Plaintiff and against Defendants and grant the following relief:
                          11            A.     A judicial declaration that:
                          12                   1.      Any attempt by Defendants to apply or enforce, directly or through their
SAN FRANCISCO, CA 94111




                          13   agents, NPS regulations, including 36 C.F.R. § 2.3(d)(4), in the Waters at Issue is unlawful in
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   excess of statutory jurisdiction, authority, or limitations, or short of statutory right, in violation of
                          15   the APA, 5 U.S.C. § 706(2)(C);
                          16                   2.      Any attempt by Defendants to apply or enforce, directly or through their
                          17   agents, NPS regulations, including 36 C.F.R. § 2.3(d)(4), in the Waters at Issue is unlawful in
                          18   violation the Enabling Act, including its Section 4, 16 U.S.C. § 460bb-3;
                          19                   3.      Any attempts by Defendants or their agents to enforce NPS regulation to
                          20   the Waters at Issue, including 36 C.F.R. § 2.3(d)(4) are void as applied to SHFA members; and

                          21                   4.      Defendants have no right, authority, or jurisdiction to enforce or apply,

                          22   directly or through their agents, NPS regulations, including 36 C.F.R. § 2.3(d)(4), in the Waters at

                          23   Issue.

                          24            B.     An order permanently enjoining Defendants, their agents, and all persons and

                          25   entities in active concert or participation with Defendants from applying or enforcing NPS

                          26   regulations, including 36 C.F.R. § 2.3(d)(4), in the Waters at Issue;

                          27            C.     Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action,

                          28   including without limitation pursuant to 28 U.S.C. § 2412; and
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                                           21
                                Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 23 of 37



                           1         D.    Grant such other or further relief as the Court deems just and proper.

                           2

                           3   DATED: March 6, 2020                              GROSS &KLEIN LLP

                           4
                                                                                        /S/ Stuart G. Gross
                           5
                                                                                        Stuart G. Gross (#251019)
                           6                                                            sgross@grosskleinlaw.com
                                                                                        The Embarcadero
                           7                                                            Pier 9, Suite 100
                                                                                        San Francisco, CA 941111
                           8                                                            t (415) 671-4628
                                                                                        f (415) 480-6688
                           9
                          10                                                            Counsel for Plaintiff

                          11

                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16

                          17

                          18

                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               SECOND AMENDED COMPLAINT; Case No. 13-1750-JST
                                                                                                                    22
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 24 of 37




                 EXHIBIT 1
                 Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 25 of 37




                         United States Department of the Interior
                                          NATIONAL PARK SERVICE
                                          Golden Gate National Recreation Area
                                        Fort Mason, San Francisco, California 94123
IN REP LY REFER TO:

W30(GOGA-VRPCR)                                                                       November, 20 II


The law creating the National Park Service, Title 16 of the United States Code, § I, requires the Park
Service to conserve the scenery and natural and hlstoric objects and wildlife of the parks, and at the sanle
time to provide for public enjoyment of the parks in a marmer that will leave them unimpaired for future
generations.

In preparation of the upcoming Herring Season information notice, being prepared by your agency, the
following applies with respect to jurisdictional status and commercial fishlng withln Golden Gate
National Recreation Area (GGNRA). The federal concurrent jurisdictional status oflands, including
tideland and submerged tracts, at GGNRA within the City and County of San Francisco include Fort
Mason, Alcatraz Island and the Presidio, including Crissy Field, Fort Point and Baker Beach. Within the
County of Marin concurrent jurisdiction includes: Fort Baker, Fort Barry, Fort Cronkhite, and Point
Bonita.

The National Park Service has the responsibility of enforcing Title 36 Code of Federal Regulations (CFR)
witilln the Recreation Area, which includes the waters within the boundary (36 CFR 1.2(3)). Per 36 CFR
§ 2.3 (d)(4), the following are prohibited: Commercial fishing, except where specifically authorized by
Federal statutory law.

Within the concurrent jurisdiction sites the State of California, Department ofFish & Game has
jurisdiction to enforce its laws. The National Park Service is holding its authorities in reserve at this time,
should it decide the resource needs more protection beyond the State regulations; it retains its powers to
enforce federal regulations. However, boating or the use of any vessel , as defined by Title 36 CFR § 1.4,
is prohibited in the Wildlife Protection Area portion, 100 yards, at Crissy Field, established in August,
200 I by the Superintendent in the Park compendium, under his authority from Title 36 CFR, § 1.5 (a)( I)
Closures and public use limits and will remain in effect.

Notwithstanding the above, the GGNRA - out of our primary interest in protecting the resources - will
rely on California Department of Fish and Game to respect National Park Service closures and enforce
fisheries management.
             Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 26 of 37


                                                  Attachment A

Jurisdictional status of tideland and submerged tracts at Golden Gate National Recreation Area (GGNRA) within
the City and County of San Francisco and County of Marin:


Presidio of San Francisco (San Francisco City and County)
(including Crissy Field, Fort Point, and Baker Beach south to Lobos Creek)

         Extent of Ownership: The United States owns fee title to the tide and submerged lands 300 yards beyond
low water. The United States exercises concurrent jurisdiction over this area.

         Legal Authority: .             Act of March 9, 1897, by California Legislature


Fort Mason (San Francisco City and County)

         Extent of Ownership: The United States owns fee title to the tide and submerged lands 300 yards beyond
low water. The United States exercises concurrent jurisdiction over this area.

         Legal Authority:               Act of March 9, 1897, by California Legislature



Alcatraz Island (San Francisco City and County)

         Extent of Ownership: The United States owns fee title to the tide and submerged lands 300 yards beyond
low water. The United States exercises concurrent jurisdiction over this area.

         Legal Authority:               Act of March 9, 1897, by California Legislature


Point Bonita to West End of Lime Point (Golden Gate Bridge) (Marin County)

           Extent of Ownership: The United States does not have fee ownership of these offshore lands. The 1987
lease from the California State Lands Commission provides the National Park Service with a leasehold interest (in
a        strip of tide and submerged lands 1,000 feet wide extending waterward from the ordinary high water
mark). The federal jurisd iction is proprietary.

         Legal Authority:               1987 California State Lands Commission lease


Fort Baker (East) (Marin County)

         Extent of Ownership: The United States holds fee title to the tide and submerged lands out to 500 yards
beyond low water. The United States exercises concurrent jurisdiction over this area.

         Legal Authority:               Act of April 16, 1859, by California Legislature
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 27 of 37




                 EXHIBIT 2
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 28 of 3




                                       CHAPTER LXXXI.

                 An Act relinquishing to the United States of America the title of
                                    this State to certain lands.
                                      [Approved March 9, 1897.]

                 The People of the State of California, represented in Senate and
                                  Assembly, do enact as follows:

        Re1in-        SECTION 1. All the right and title of the State of California
        quisling in and to the parcels of land extending from high-water mark
        title to
        certain out to three hundred yards beyond low-water mark, lying
                      -
        State lands adiacent and contiguous to such lands of the United States in
        to the
        United
        States.
                    this State as lie upon tidal waters and are' held, occupied,
                    or reserved for military purposes or defense, lying adjacent
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 29 of 3


                            THIRTY-SECOND SESSION.                              75

       and contiguous to any island, the title to which is in the
       United States, or which island is reserved by the United States
       for any military or naval purposes or for defense, are hereby
       granted, released, and ceded to the United States of America;
       the boundaries of each parcel of land hereby pl anted, released,
       and ceded to the United States to be a line along high-water
       mark, a line three hundred yards out beyond low-water mark,
       and lines at right angles to high-water mark at the points
       where the boundaries of the adjacent lands of t e United States
       touch high-water mark; provided, that the titl to each parcel
       of land hereby granted, released, and ceded to t e United States
       shall be, and remain in the United States onl so long as the
       United States shall continue to hold and own th adjacent lands
       now belonging to the United States; and provi ed further, that
       this State reserves the right to serve and execu e on said lands Right to,
       all civil process, not incompatible with this coission, and         esevil
       criminal process as may lawfully issue under the authority of
       this State against any person or persons charged with crimes
       committed without said lands.
          SEC. 2. This Act shall take effect immediately.


                             CHAPTER LXXXII.
       An Act authorizing the Common Council, Boar of Trustees, or
        other governing body of any incorporated cityor town other
        than cities of the first class to refund its indebtedness, to issue
         bonds therefor, and to provide for the payment of the same.
                             [Approved March 9, 1897.]
                                                                  -
       The People of the State of California, represented in Senate and
                        Assembly, do enact as folldws:

         SECTION 1. The Common Council, Board of rustees, or other Refunding
       governing body of any incorporated city or t wn other than linerotied-
       cities of the first class, in this State, having an outstanding oetnee;'than
       indebtedness, evidenced by bonds or warrants thereof, is em;of first
       powered, by a two-thirds vote of its number, to fund or refund class.
       the same and issue bonds of such city or town therefor in sums
       of not less than one hundred dollars nor more than one thou-
       sand dollars each, and having not more than fofty years to run,
       and bearing a rate of interest not exceeding six per cent per
       annum, payable semi-annually; provided, that no indebtedness
       shall be refunded at a higher rate of interest than that borne
       by the original debt. Such bonds shall be of the character Character
       known as "serials," not less than one fortieth of the principal of bonds'
       being payable each year, together with the interest due on all
       sums unpaid. Principal and interest on said bonds shall be
       payable in gold coin or other lawful money of the United States,
       as may be expressed in said bonds, at the office of the Treasurer
       of said city or town. Said bonds shall be sold in the manner
       provided by such City Council or other governing body, to the
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 30 of 37




                 EXHIBIT 3
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 31 of 3
         334                                   STATUTES OF CALIFORNIA,




                          CHAP. CCCV.--·An Act cedinq Jurisdiction to the United States over
                                                 Oer:ta?:n Lands.
                                                  [Approved April 16, 1859.)

                          The People of (he State of Oallfornia, represented in Senate and
                                           Assembly, do enact as follows:
        J UrlSdictiOll.      S~CTION 1. Jurisdiction is hereby ceded to the United States
                          over any such tract or tmets of land at or near Lime Point Bluff,
                          on the nort,hern Bido of the HarbOl' of San Francisco, as may be
                          aC[l'eJquired by the United States fo1' the purpose of military de-
                          fen('e, and ovel' all the contignous shores, flats, and waters, with-
                          in five hundred yards f['om low-water-mark; Provided, that this
                          Stat.c shall retain a conCllrrcnt jut'isdiction with the United
                          Stat.es, in and over the premises in question, so far as that all
                          civil processes, not ineolllpatible with the full ('onstitutional au-
                          thority of the Unit.ed States, and criminal process as may Jaw-
                          fully issne under the authority of this State, against any person
                          or persons charged with crimes committed without tho premises
                          aforesaid, may be executed therein, ill the same way and man-
                          ner as if jurisdiction had not been ceder! as aforesaid, except so
                          far :lH such pro('ess may airect the real or personal property of
                          the U mted States.
        Exonerated           SEC. 2. rrhe premises over which jurisdiction is ceded by this
        from taxes.
                          Act, and all structures and other property thereon, belonging to
                          the U nitrd States, E\hall be exonemted and discharged from all
                          taxes and assessments whieh may be laid or imposed un rIel' the
                          authority of this State, while said premises shall remain the
                          property of the United States, atHI shall be used for the purposes
                          intended by this Aot.
        Take effect.        Sl'C. 3. This Act shall take effect from and after its passage.




                          CHAP. CCCVl.-A.n A.ct for the Relief of T. W. Blake, William
                             B. Olmstead, H. l'V. Anderson) C. R. Rice, and the Adminis-
                            trator of John CoZe, deceased.
                                                 [Approved Aprill(l, 1859.]

                          The People of the State of CalIfornia, represented in Senate and
                                           Assembly, do enact as follows:
        $989 65.            SI:CTJON 1. The SUIlI of nine hundl'ed and eighty-nine dollar"
                          and sixty-five ccnts, of any money in the State treasury uot
                          otherwise appl'opriated, is hereby appl'opriated and set apart to
                          pay F. W. Blake, William B. Olmstead, H. W. Andorson, C. R.
                          Rice, and the Administrator of' John Calc, dcceased, sureties of
                          C. F. Lynn, Ex-County Tl'casnrel' of Trinity County, said Slllll
                          being amount of a just set-off which said sureties are entitled to
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 32 of 37




                 EXHIBIT 4
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 33 of 37

                               1953 REGULAR SESSION                         1761
     Ch. 521]
                              CHAPTER 521
     An act to repeal Chapter 81 of the Statutes of 1897, relat my to
       the relinquishing to the United States of America the title
       of this State to certain lands.
                  [Approved by Governor May 2, 1953 Filed with          In effect
                        Secretary of State May 4, 195,1                 septombel
                                                                        1953

     The people of the State of California do enact as follows:
       SECTION   1. Chapter 81 of the Statutes of 1897 is hereby Repeal
     repealed.

                              CHAPTER 522
     An act to amend Section 821.15 of, and to add Section 823.5 to,
      the Agricultural Code, relating to fruit and vegetable stand-
      ardization.
                  [Approved by Governor May 2, 1953 Filed with          In effect
                        Secretary of State May 4, 195.3 ]               September 9,
                                                                        1953

     The people of the State of California do enact as follows:
        SECTION 1. Section 821.15 of the Agricultural Code is
     amended to read :
        821.15. Apples of a standard grade or combination of such AIng
     grades shall be well packed, place packed, placed in layers be- P'
     tween trays or pads, "face and fill packed," loose in containers,
     or in bulk. Grade terms used to designate apples which are place
     packed shall not be followed by the term "loose."
        SEC. 2. Section 823.5 is added to said code, to read :
        823 5. Notwithstanding the provisions of Section 823, apples sne,,,i!
     when placed in layers between not less than four nor more than aPul'
     six trays or pads may be in the special apple box, depth inside
     11i"; width inside 12r ; length inside 19r; with a tolerance
     of -1i" in all dimensions. The special apple box may be con-
     structed with a full depth collar or liner if the inside measure-
     ments affected by such collar conform to the requirements of
     this section.

                               CHAPTER 523
      An act to amend Sections 1, 2, 3, and 5 and repeal Section 4
       of an act entitled "An act to provide for reporting and
       transmitting fines and forfeitures from judges and magistrates
       to the State Treasurer," approved May 11, 1937 (Ch. 263,
       Slats. 1937), and to amend Section 48 of the Fish and Game
       Code, Section 1734 of the Labor Code, Section 2274 of the
       Public Resources Code, Sections 11681, 11682, 11684, and
       11686 of the Health and Safety Code, Section 2455 of the
       Business and Professions Code, and Sections 68101, 68102,
         I■
          d—L-27011
Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 34 of 37




                 EXHIBIT 5
               Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 35 of 37




                        United States Department of the Interior
                                         NATIONAL PARK SERVICE
                                         Golden Gate National Recreation Area
                                       Fort Mason, San Francisco, California 94123
IN REPLY REFER TO:
A7217(GOGA-SUPT)

November 14, 2012



Attention: 2012/2013 Commercial Herring Fishermen

The Golden Gate National Recreation Area (GGNRA or Park) is governed, in part, by our park enabling
legislation, and by the law creating the National Park Service (NPS), the NPS Organic Act, Title 16 of the
United States Code § 1, that requires the NPS to conserve the scenery and natural and historic objects and
wildlife of the parks, and at the same time to provide for public enjoyment of the parks in a manner that
will leave them unimpaired for future generations. The NPS has the responsibility of enforcing the
regulations in Title 36, Chapter 1, of the Code of Federal Regulations (36 CFR), which are applicable to
all units of the National Park System, including the waters within the boundary ofGGNRA (36 CFR §
1.2(3). Title 36 CFR § 2.3 (d)(4) prohibits commercial fishing in all national parks, except where
specifically authorized by Federal statutory law. There is no federal statute that specially authorizes
commercial fishing within GGNRA; therefore, commercial fishing, including commercial herring fishing,
is prohibited within GGNRA.

The State of California, Department ofFish & Game (CDFG) has jurisdiction to enforce its laws in the
waters within the boundary of GGNRA and in the past, CDFG has assisted the NPS in monitoring
commercial fishing within the Park. During the upcoming herring season, the NPS will also be
monitoring commercial fishing activities and enforce the prohibition of commercial fishing within the
waters of GGNRA. (See attached map). Because of reported confusion over the jurisdiction ofthe NPS
in past years, it is the intention of the NPS to provide informational warnings to any commercial
fisherman fishing within the boundaries of GGNRA this season. The NPS, however, reserves the right to
enforce any violations of the prohibition of commercial fishing as set out in 36 CFR § 2.3(d)(4).

Please note, boating or the use of any vessel, as defined by 36 CFR §1.4, is prohibited in the Crissy Field
Wildlife Protection Area which encompasses the shoreline and beach north of Crissy Field that stretches
east from the Torpedo Warfto approximately 700 feet east of the former Coast Guard station and all tide
lands and submerged lands to 300 feet off shore. The Alcatraz Island shoreline and docks and all tide
             Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 36 of 37




ands and submerged lands to 300 feet off shore are also closed to boating or the use of any vessel, except
o NP S contracted ferry and barge service.

Sincerely,




Enclosure
  Map of Marine Boundary of GGNRA
    Case 4:13-cv-01750-JST Document 168 Filed 03/06/20 Page 37 of 37




                                                           Relevant. GGNRA Offshore Boundary
                                                       c     (",320,ft offshore)
                                                  E::J Crissy Wilcllife'iP;rotertion       Area
                                     Fort Baker
                                                  o        Alcatraz Wildlife       Protection Area
                                                           (Seasonal Elosure: February'1 - June 30)




Golden Gate
   Bridge                                              Fort Mason
